 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDStar Color Plate Service,Division of Einhorn Enter-prises,Inc.andLocal 1, Amalgamated Lithog-raphers of America,International TypographicalUnion,AFL-CIO. Case 29-CA-1241624 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSUpon a charge filed by the Union 13 May 1986,theGeneral Counsel of the National Labor Rela-tionsBoard issued a complaint 24 June 1986 againstthe Company, the Respondent, alleging that it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act.The complaint alleges that on 28 April 1986, fol-lowing a Board election in Case 29-RC-5121, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations,Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 14 May 1986 the Company has re-fused to bargain with the Union. The complaintalso alleges that since 14 May 1986 the Companyhas failed and refused to furnish the Union with in-formation requested by it necessary and relevant tothe Union's performance of its function as the ex-clusive collective-bargaining representative of theunit.On 8 July 1986 the Company filed its answeradmitting in part and denying in part the allega-tions in the complaint.On 2 September 1986 the General Counsel fileda Motion for Partial Summary Judgment and Issu-ance of Decision and Order, and on 18 September1986 the General Counsel filed an amendment toitsmotion.''On 19 September 1986 the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why themotion should not be granted. The Company fileda response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Partial SummaryJudgmentThe Company's answer denies that it has refusedto bargain with the Union. The Companyadmits,however, that by letter, dated 24 June 1986 theUnion requested to begin negotiations, and that itsent a letter to the Union dated 30 June 1986 stat-ing that it would not commence negotiations withtheUnion until the Company's position with re-spect to representation was litigated. The Companydenies that it acted unlawfully and asserts an af-firmative defense that the complaint fails to state avalid 8(a)(5) and (1) violation of the Act, because itis based on an unlawful Decision, Order, and Certi-fication of Representative by the Board. The ^ Gen-eralCounsel argues that all material issues havebeen previously decided. We agree with the Gener-alCounsel.The record, including the record in Case 29-RC-5121, reveals that pursuant to a Decision andDirection of Election issued by the Regional Di-rector, an election was conducted on 31 March1981. The tally of ballots shows that 6 votes werecast for the Union, Local 1, 5 votes were cast forthe Intervenor, no votes werecast againstthe par-ticipating labor organizations, and 15 votes werechallenged.2 In addition, the Union on 7 April1981 filed timely objections to the conduct of theelection.On 30 June 1981 the Regional Director issued asupplemental decision, order consolidating cases,and notice of hearing in Cases 29-RC-5121, 29-CA-8280, 29-CA-8407, 29-CA-8796, and 29-CA-8811-2, in which he directed that a hearing be con-ducted on the challenges to the ballots of sixvoters, that the challenge to one voter be deferredpending the disposition of Case 29-CA-8407, thatthe challenges to the ballots of seven voters be sus-tained, and that the challenge to the ballot of onevoter be overruled. The Regional Director furtherordered that Cases 29-CA-8280, 29-CA-8407, 29-CA-8796, 29-CA-8811-2, and 29-RC-5121 be con-solidated for the purpose of hearing, ruling, and adecision, by an administrative law judge, and thatthereafterCase 29-RC-5121 be transferred andcontinued before the Board in Washington, D.C.Pursuant to a request for review filed by the Unionof the Regional Director's supplemental decision,order consolidating cases, and notice of hearing,2The ballots of four voterswere challenged on the basis that theywere not employees of the Employer,two voters on the basis that theywere irregular part-time employees,four voterson the basis that theyThe GeneralCounsel,in that amendment,deleted any argument thatwere notpart of thevoting unit, and four voters on the basis that theysummary judgment should be granted with respect to the allegation thatwere supervisors within the meaning of theAct. TheBoard agent chal-the Company refused to furnish information.Thusthe General Counsel'slenged the remaining voter whose name did not appear on the voting eli-motion is limited to the allegation that the Respondent refused to bargain.gibility list282 NLRB No. 31 EINHORN ENTERPRISESthe Board on 31 August 1981, denied the requestfor review, except that the Board concluded thatone challenge to the ballotsustainedby the Re-gionalDirector be consolidated with the otherchallenges and objections set for hearing.On various' dates between 13 July 1981 and 18January 1982, a consolidated hearing was conduct-ed before a duly designated administrative lawjudge on theissues raisedin Case 29-RC-5121, andon the issues raised by the complaints and noticesof hearing in Cases 29-CA-8280, 29-CA-8407, 29-CA-8796, and 29-CA-8811-2, as amended by theBoard on 31 August 1981.On 17 March 1983 the decision of the adminis-trative law judge issued in which he recommendedto the Board that the remaining challenges be sus-tained. On 28 April-1986 the Board issued its Deci-sion,Order, and Certification of Representative3 inwhich it certified the Union as the' exclusive bar-gaining representative in the appropriate unit.On 20 May 1986 the Company filed with theBoard a motion for reconsideration and/or toreopen the record and for a stay of enforcement ofthe Board's decision in 279 NLRB 576 (1986), onthe grounds that it would be unfair to enforce abargaining ' order regarding a unit in which theelection had been held over 5 years previously andwhere there had been significant employee turnov-er because the Union might not currently have thesupport of a majority of the unit employees. TheRespondent moved to reopen the record in orderto present further information regarding four em-ployees and the sustained challenges to their bal-lots, and the remedial obligation regarding one em-ployee discriminat'eewho is allegedly no longeremployed by the Company. The Board issued anOrder on 18 June 1986 denying the Company'smotion.4In its response to the General Counsel's Motionfor Partial Summary Judgment, the Company reit-erates its contention that it can legitimately, refuseto bargain based on the 5-year hiatus between therepresentation election and certification, in light ofthe significant employee turnover.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleginga violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Plate Glass Co. itNLRB,313 U.S. 146,279 NLRB 576 (1986).TheBoardnotedthat Respondent may raise theissue of theremedialobligation to the oneemployeediscriniinateeat the compliancestage ofthatproceeding.That issue is not involved here249162 (1941); Secs. '102.67(f) and 102.69(c) of theBoard's Rules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding.5 According-ly,we grant the Motion for Partial Summary Judg-ment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a New York State corporation, isengaged in the manufacture, nonretail sale, and dis-tribution of lithographic plates, film, and relatedproducts, at its facility in Jamaica, New York,where it annually purchases and receives at its fa-cilityproducts,goods, and materials valued inexcess of $50,000 directly from points outside theState of New York. We find that the Company isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 31 March 1981 theUnion was certified as the collective-bargaining5The cases cited by the Respondent in which the United States Courtof Appeals for the Second Circuit refused to uphold bargaining ordersissued by the Board are distinguishable. InNLRB v. J. Coty MessengerService,763 F.2d 92, 101-102 (2d1 Cir 1985), andNLRB v. Manon RohrCorp.,714 F.2d 228, 230-232 (2d Cir. 1983), the Board had issued bar-gaining orders after reaching determinations that fair elections could notbe held. The Second Circuit refused to enforce these orders, based on thepassage of time and employee turnover, and because the clearly preferredmethod for determining a majority representativeisanelection. In theinstant case, the Union was certified by the Board as the exclusive repre-sentative since the Union won the majority of the valid ballots cast in afair election. It is well settled that the initial 1-year period of certificationbegins the date the respondent begins to bargain in good faith with theunionMar-Jac Poultry Co.,136 NLRB 785 (1962);"Lamar Hotel,140NLRB 226, 229 (1962), enfd. 328 F 2d 600 (5th Cir. 1964), cert. denied379 U.S 817 (1964);Burnett Construction Co,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965). In addition, the Board con-cludes that the circumstances presented by the Respondent in its opposi-tion to the General Counsel's Motion for Partial Summary Judgment donot constitute "unusual circumstances" within the meaning of RayBrooksv.NLRB,348 U.S. 96 (1954), which would relieve it of the obligation tobargain with the Union. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees in the followingappropriate unit:All lithographic production employees em-ployed by the Employer at its facility locatedon Jamaica Ave., Jamaica, New York, exclud-ing drivers,messengers, clerical employees,guards, and supervisors within the meaning ofthe Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 6 May L9.86 the Union has requested theCompany to bargain, and since 30 June 1986 theCompany has refused.6 We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 30 June 1986 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selectedbargainingagent for theperiod provided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).6The complaint alleges that the Respondent has refused to bargainwiththe Unionsince about 14 May 1986.However,by letterdated 14May 1986,the Respondent notifiedthe Unionitdeclined to commencenegotiations because it had decidedto filea motion for reconsiderationwith the Board.On 18 June 1986 the Board denied the Respondent'smotion Subsequently,the Unionagain requested negotiations with Re-spondentby letterdated 24 June 1986.Respondent's letterdated 30 June1986 advised theUnionthat it would not commence negotiations. With-out deciding whether Respondent's 14 May 1986 letter constituted an un-lawful refusal to bargain,we find that the 30 June 1986 letterclearly con-stituted such a refusal.ORDERThe National Labor Relations Board orders thatthe Respondent, Star Color Plate Service, Divisionof Einhorn Enterprises, Inc., Jamaica, New York,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain with Local 1, Amalga-mated Lithographers of America, International Ty-pographical Union, AFL-CIO as the exclusive bar-gaining representative of the employees in the bar-gaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of, the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate, unit on terms and conditions ofemployment and, if an understanding is reached,embody the understandingin a -signedagreement:All lithographic production employees em-ployed by the Employer at its facility locatedon Jamaica 'Ave., Jamaica, New York, exclud-ing drivers,messengers,clericalemployees,guards, and supervisors within the meaning ofthe Act.(b)Post, at its facility in Jamaica, New York,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gionalDirector for Region 29, after being signedby the Respondent's authorized representative,shall, be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date .of this Order whatsteps the Respondent has taken to comply.' If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." EINHORN ENTERPRISES251APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain withLocal 1,Amalgamated Lithographersof America,Interna-tionalTypographicalUnion, AFL-CIOas the ex-clusive representative of the employees in the bar-gaining unit.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL,on request, ,bargain withtheUnionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All lithographic production employees em-ployed by the Employer at its facility locatedon Jamaica Ave., Jamaica,New York,exclud-ing drivers,messengers, clerical employees,guards, and supervisors within the meaning ofthe Act.STAR COLOR PLATE SERVICE, DIVI-SION OF EINHORN ENTERPRISES, INC.